Citation Nr: 0425215	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for lower back disorder. 

3.  Entitlement to an increased rating for service-connected 
right wrist nonunion carpal scaphoid fracture with resultant 
arthritis (dominant) (right wrist disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran testified before a Decision 
Review Officer at the RO in March 2004.


The issue of entitlement to an increased rating for service-
connected right wrist disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
had bilateral hearing loss in service or for many years 
following service, nor is bilateral hearing loss related to 
service.   

2.  By rating decision in April 2001, the RO denied the 
veteran's claim for entitlement to service connection for 
lower back disorder; the decision is final.  

3.  Evidence received since the April 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection cause of death.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2003). 

2. The April 2001 rating decision, which denied entitlement 
to service connection for lower back disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  The evidence received since the April 2001 rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claim in a June 2002 
letter, prior to the initial unfavorable agency decision in 
September 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, the March 2004 supplemental statement 
of the case (SSOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, and written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Bilateral Hearing Loss 

The veteran contends that his bilateral hearing loss is 
directly related to service.  The veteran testified at his 
personal hearing that he was exposed to loud noises while 
working as part of the ground crew for airplanes during 
service.  He indicated that he was not provided any earplugs 
for protection during service.  He complained of having ear 
problems for 50 years since leaving service.  The veteran 
further indicated that he was not exposed to loud noises 
following service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Upon review, there is no reference to hearing loss or 
complaints of hearing loss in the service medical records.  
In fact, separation examination in January 1946 indicated 
that the veteran's hearing was 15/15 for whispered voice and 
20/20 for coin click bilaterally.  Hearing was found normal 
by the examiner.  

Immediately following discharge from service, the veteran 
filed compensation claims in January 1946.  These claims did 
not include a claim for bilateral hearing loss or reference 
any complaints of hearing loss.  In fact, the earliest 
evidence of record showing hearing loss is the August 2002 VA 
examination report.  

The August 2002 VA examination report show that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
50
55
LEFT
20
35
55
65

Speech audiometry revealed speech recognition ability of 100 
percent for both ears.    The above findings do demonstrate 
current impaired hearing for VA compensation purposes.  
38 C.F.R. § 3.385 (2003).  However, the August 2002 VA 
examiner opined that it is less likely than not that the 
veteran's current hearing loss is related to noise exposure 
that occurred while on active duty.  The examiner's rationale 
was that there was no evidence of onset or progression of 
hearing loss while in active duty and that his hearing was 
normal at the time of separation from service.  The examiner 
concluded that the veteran's current hearing loss was more 
likely age-related (presbycusis).  The examiner repeated his 
rationale in a July 2003 VA examination report.  

The Board finds the examiner's opinion to be competent 
medical evidence as it was based upon review of the medical 
records, including service medical records, and examination 
of the veteran.  The examiner's opinion is further supported 
by the fact that there is no medical evidence of hearing loss 
until many years following active service.  

Other than the veteran's contentions, the record contains no 
competent evidence of  bilateral hearing loss incurred in 
service or otherwise related to service.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disorder.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the standard of proof to be applied in 
decisions on claims for veterans' benefits is set forth in 38 
U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In this case, as there is no competent medical evidence that 
the veteran's current bilateral hearing loss was incurred in 
or otherwise related to service, the Board concludes that the 
preponderance of the evidence is against the claim.  Thus, 
the veteran's service connection claim for bilateral hearing 
loss is denied.   

New and Material Evidence

In an April 2001 rating decision, the veteran's claim for 
lower back disorder, referred to as back disorder, was 
denied.  This decision is final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the April 2001 rating 
decision included the service medical records, which showed 
no treatment for or complaints of back problems, VA medical 
records dated through March 2001, and an October 1982 VA 
medical record that showed the first documented complaint of 
back pain, but no diagnosis.  

In the April 2001 rating decision, the RO denied the 
veteran's claim on the basis that there was no evidence of 
back problems in service and no competent medical evidence 
relating the veteran's current back problems to service.  The 
RO's determination was based upon the evidence summarized 
above. 

Evidence received since the April 2001 rating decision 
includes copies of service records already in the record, VA 
examination reports dated in August 2002 and July 2003, and 
the veteran's testimony in March 2004.  The veteran testified 
that he injured his back in service as a result of the same 
incident that resulted in his wrist injury, which is service-
connected.  The veteran testified that he complained to the 
examiner at that time that his back hurt and was given pain 
medication.  He then claimed that he was provided a x-ray of 
his back, but the examiner's stated to him that his back 
problems were related to his large stomach.  He also stated 
that he sought and received treatment for his back at a VA 
facility in 1954-55.

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating his claim.  
As noted above, the copies submitted of his service records 
were duplicative evidence already before the RO prior to the 
April 2001 rating decision.  These service records fail to 
show that the veteran had back problems in service or that 
his current back problems are related to service.  The VA 
examination reports dated in August 2002 and July 2003 are 
new evidence, but not material evidence as the examinations 
were not pertaining to his back problems.  

As for the veteran's contentions, the Board notes that the 
records do not show any treatment or complaints of back 
problems in service.  The records pertaining to his right 
wrist treatment do not reference any back problems.  
Moreover, separation examination noted that clinical 
evaluation of the spine was normal.  

In addition, while the veteran is competent to report that on 
which he has personal knowledge, the record does not show 
that he has the necessary medical training and/or expertise 
to provide a medical opinion that his current back problems 
are related to service.  Consequently, these statements are 
cumulative in nature and otherwise do not qualify as material 
evidence and are insufficient to reopen the claim.  See 
Layno, supra; Espiritu, supra.  

In summary, the evidence of record, as it was at the time of 
the April 2001 rating decision and as it is today, does not 
show that the veteran had back problems in service or that 
his current back problems are in any way related to his 
service and thus does not raise a reasonable possibility of 
substantiating the claim.  As such, the evidence received 
subsequent to the April 2001 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  To this extent, the appeal is denied.   

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lower back 
disorder.  To this extent, the appeal is denied.


REMAND

For the right wrist disorder, VA medical record dated in 
February 2004 indicated that the veteran was referred to a 
hand clinic to be evaluated for potential fusion vs. 
attempted 4-corner fusion.  The veteran testified at his 
personal hearing that he experiences numbness in his right 
hand.  The record does not include the findings from the hand 
clinic referral.  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, any additional relevant medical records should 
be secured on remand.

In addition, it is unclear from the record whether the 
veteran's right hand symptoms are related to his right wrist 
disorder and if so, the degree and severity of these right 
hand symptoms.  Furthermore, the Board notes that when 
evaluating disorders of the musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  In reviewing VA examination 
report dated August 2002, it does not appear that range of 
motion testing included consideration of such additional 
functional loss.  In view of the need for further development 
to obtain more recent medical treatment records as discussed 
above, the Board feels that another VA examination to 
consider all DeLuca factors and to ascertain the nature, 
extent, and etiology of the veteran's right hand symptoms is 
appropriate.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should obtain VA records 
pertaining to the hand clinic referral 
and any relevant VA medical records from 
February 2004 to the present.  

3.  The veteran should be scheduled for a 
VA examination of the right wrist and 
hand to ascertain the current severity of 
his service-connected disability 
described for rating purposes as right 
wrist non union carpal scaphoid fracture 
with resultant arthritis. The claims 
folder, and a copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examinations.  All 
medically indicated special tests, 
including x-rays, should be conducted.

a.	To the extent possible, the examiner 
should ascertain 
the nature, severity, and etiology of the 
veteran's right hand symptoms.  

b.  The examiner should also comment on 
whether any clinical findings involving 
the right hand are causally related to 
the service-connected right wrist 
disorder.

c. The examination should include range 
of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  For reference 
purposes, the examiners should also 
clearly set forth normal wrist ranges of 
motion.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
The veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



